Exhibit 99.2 AUDIT COMMITTEE REPORT To the Shareholders of CHC Helicopter Corporation The Audit Committee oversees the financial reporting process on behalf of the Board of Directors.In order to carry out this responsibility, the Committee, composed of Directors all of whom are independent of management, meets quarterly to review and approve the Company’s interim and annual financial statements and, in the case of the annual financial statements, recommend their approval to the Board of Directors.The Audit Committee also reviews, on a continuing basis, any reports prepared by the Company’s external auditors relating to its accounting policies and procedures, as well as its internal controls.Financial information prepared for securities commissions and other regulatory bodies is also examined by the Audit Committee before filing.The Committee meets independently with management, the internal auditors and the external auditors to review the involvement of each in the financial reporting process.These meetings are designed to facilitate any private communication with the Committee desired by each party.The Audit Committee recommends the appointment of the Company’s external auditors, who are elected annually by the Company’s shareholders. Jack Mintz, Ph.D. Chairman of the Audit Committee Vancouver, Canada July26, 2007 53 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING Management is responsible for the integrity and objectivity of the financial information presented in this Annual Report.The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada.The financial information presented elsewhere in this report is consistent with that shown in the accompanying consolidated financial statements. Management is also responsible for developing and maintaining the necessary systems of internal controls to provide reasonable assurance that transactions are authorized, assets safeguarded and the financial records form a reliable base for the preparation of accurate and timely financial information. The Board of Directors is responsible for ensuring management fulfills its responsibilities for financial reporting and internal control.The Board carries out this responsibility principally through its Audit Committee.The Audit Committee of the Board of Directors, which consists solely of non-management directors, reviews the consolidated financial statements and recommends them to the Board for approval.The shareholders’ auditors have full and unrestricted access to the Board of Directors and the Audit Committee and meet periodically with them to discuss audit, financial reporting and related matters. Sylvain Allard, MBA President and Chief Executive Officer Rick Davis, CA Senior Vice President and Chief Financial Officer Vancouver, Canada July26, 2007 54 MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process designed by, or under the supervision of, the President & Chief Executive Officer and the Senior Vice-President & Chief Financial Officer and effected by the Board of Directors, management and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.It includes those policies and procedures that: (a) Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (b) Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are made only in accordance with authorizations of management and the directors of the Company; and (c) Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. We have excluded from our assessment the internal control over financial reporting at BHS - Brazilian Helicopter Services Taxi Aereo S.A. (“BHS”) which was acquired on March8, 2007 as described in Note11 of the notes to our audited consolidated financial statements for the year ended April30, 2007.BHS’ total and net assets and total revenues represented $58million (2.8%), $25million (4.4%) and $6million (0.5%), respectively, of the corresponding financial statement amounts as of, and for the year ended, April30, 2007.The net loss of BHS included in consolidated net income was $0.3million (0.7%) for the year ended April30, 2007. Internal control over financial reporting cannot provide absolute assurance of achieving financial reporting objectives because of its inherent limitations.Internal control over financial reporting is a process that involves human diligence and compliance and is subject to lapses in judgment and breakdowns resulting from human failures.Internal control over financial reporting also can be circumvented by collusion or improper overrides.Because of such limitations, there is a risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting.However, these inherent limitations are known features of the financial reporting process, and it is possible to design into the process safeguards to reduce, though not eliminate, this risk.Also, projections of any evaluation of the effectiveness of internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal controls over financial reporting as of April30, 2007, based on the criteria set forth in Internal Control - Integrated framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this assessment, management believes that, as of April30 2007, the Company’s internal control over financial reporting was effective. Management’s assessment of the effectiveness of the Company’s internal controls over financial reporting as of April30, 2007, has been audited by Ernst &
